DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans (DE 2621352).
 	Regarding claim 1, Hans discloses a seal Fig capable of use in a ballast for a sealing ring 2, comprising: a substantially annular potential equalization ring 2 comprising an electrically-conductive material and which can be brought into contact in a sealing manner with a surface to be sealed of a machine element 4 to be sealed; and at least one shielding ring 22 comprising a soft magnetic material so as to be configured to shield against electromagnetic interfering waves, the at least one shielding ring capable of being electrically non-conductive.  
In re Leshin, 125 USPQ 416. 	Regarding claim 4, Hans discloses wherein the at least one shielding ring comprises at least two shielding rings 22, 3, the at least two shielding rings being arranged in a functional series connection Fig. 3. 	Regarding claim 5, Hans discloses wherein the at least two shielding rings 22, 3 are arranged to be adjacent to one another in an axial direction.  
	Regarding claim 6, Hans discloses wherein the at least two shielding rings 22, 3 form a pre-assembled second unit. 	Regarding claim 7, Hans disclose wherein the potential equalization ring 2 comprises an air-permeable and electrically-conductive non-woven ring.   	Regarding claim 8, Hans discloses a sealing arrangement, comprising: the ballast seal according to claim 1; and a sealing ring 11, wherein the ballast seal 1 is arranged on a side axially facing away from a space to be sealed, on a side of the sealing ring facing the environment. 	Regarding claim 9, Hans discloses wherein the ballast seal 1 and the sealing ring 11 form a pre-assemblable third unit Fig. 5. 

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. Applicant argues that the Forch reference fails to teach or suggest an annual potential equalization ring comprising an electrically conductive material.  This is not persuasive since the Forch reference does in fact disclose the ring 2 having a permanent magnet arranged in the ring (also see, Para. 0006 of English translation), which is known to comprise of mainly conductive material through which an electrical current may flow.  Applicant also argues that the Forch reference fails to teach a shielding ring comprising a soft magnetic material that is non–conductive, this is not persuasive since the Forch reference shows a shielding ring 22 comprising a soft magnetic material (Para. 0007 of English translation) that may be non–conductive (i.e. plastic).  
 	Further structure should be claimed to further define the shielding ring and sealing ring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675